Exhibit 10.1



--------------------------------------------------------------------------------

Fourth Amendment to Loan and Security Agreement
Borrower: Cardlytics, Inc.        
Date: February 27, 2020
This FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into between PACIFIC WESTERN BANK, a California state-chartered bank
(“PWB”), as Agent and Lender, the other lenders from time to time party to the
Loan Agreement, and the borrower named above (“Borrower”). PWB and lenders that
may hereafter join as lenders under the Loan Agreement (as defined below) are
herein sometimes collectively referred to as “Lenders” and individually as a
“Lender”. PWB, in its capacity as administrative and collateral Agent for the
Lenders, is referred to herein as the “Agent” (which term shall include any
successor Agent in accordance with terms hereof).
Agent, Lenders and Borrower agree to amend the Loan and Security Agreement
between them, dated May 21, 2018 (as amended, the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Loan Agreement.)
1.Extended Deadline for 2020 Budget and Projections. Section 6(d) of the
Schedule to the Loan Agreement is amended and restated to read as follows:
“(d)    Annual operating budgets and financial projections (including income
statements, balance sheets and cash flow statements, by month) for each fiscal
year of Borrower within 60 days after the beginning of such fiscal year,
approved by Borrower’s board of directors; provided that Borrower shall have
until June 1, 2020 to deliver to Agent such operating budgets and financial
projections for the fiscal year ending December 31, 2020.”
2.Representations True. Borrower represents and warrants to Agent and Lenders
that all representations and warranties set forth in the Loan Agreement, as
amended hereby, are true and correct in all material respects, except as to
representations and warranties that relate to a different date, in which case
said representations and warranties continue to be true in all material respects
as of said date and those representations and warranties that are conditioned by
materiality, which shall be true and correct in all respects.
3.General Release. In consideration for Agent and Lenders entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Agent,
Lenders, and their successors, assigns, agents, shareholders, directors,
officers, employees, agents, attorneys, parent corporations, subsidiary
corporations, affiliated corporations, affiliates, participants, and each of
them (collectively, the “Releasees”), from any and all claims, debts,
liabilities, demands, obligations, costs, expenses, actions and causes of
action, of every nature and description, known and unknown, which Borrower now
has or at any time may hold, by reason of any matter, cause or thing occurred,
done, omitted or suffered to be done prior to the date of this Amendment arising
under or in any way related to the Loan Agreement, this Amendment or any other
Loan Document or any of the transactions contemplated herein or therein
(collectively, the “Released Claims”). Borrower hereby irrevocably waives the
benefits of any and all statutes and rules of law to the extent the same provide
in substance that a general release does not extend to claims which the creditor
does not know or suspect to exist in its favor at the time of exe-cuting the
release. Borrower represents and warrants that it has not assigned to any other
Person any Released Claim, and agrees to indemnify Agent and Lenders against any
and all actions, demands, obligations, causes of action, decrees, awards,
claims, liabilities, losses and costs, including but not limited to reasonable
attorneys' fees of counsel of Lenders’ choice and costs, which Lenders may
sustain or incur as a result of a breach or purported breach of the foregoing
representation and warranty.
4.No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Bank.





--------------------------------------------------------------------------------

Exhibit 10.1


5.General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Agent, Lenders and Borrower, and the other
written documents and agreements between Agent, Lenders and Borrower set forth
in full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and under-standings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Agent and
Lenders on the one hand and Borrower on the other hand shall continue in full
force and effect and the same are hereby ratified and confirmed. This Amendment
may be executed in multiple counterparts, by different parties signing separate
counterparts, and all of the same taken together shall constitute one and the
same agreement.
6.Mutual Waiver of Jury Trial. AGENT AND LENDERS AND BORROWER EACH ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE
WAIVED. EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF
THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT
OR RELINQUISHED BY ANY PARTY HERETO, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.



Borrower:
 
Agent and Lender:
CARDLYTICS, INC.
 
PACIFIC WESTERN BANK
 
 
 
/s/ David T. Evans
 
/s/ Mykas Degesys
David T. Evans
 
Mykas Degesys
Chief Financial Officer and Head of Corporate Development


 
VP






